Citation Nr: 1420047	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  14-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945 and from December 1947 to December 1965.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected bilateral hearing loss, tinnitus, and residuals of cold injury with osteoarthritis; which are rated as 70 percent disabling.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a March 2012 letter.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Service connection is in effect for bilateral hearing loss, rated as 40 percent disabling, right foot cold injury with osteoarthritis, rated as 20 percent disabling, left foot cold injury with osteoarthritis, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating, to include the bilateral factor, is 70 percent.  As such, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).
	
In a December 2011 application for a TDIU, the Veteran reported he last worked as a firefighter from 1972 to 1979.  In a July 2012 VA examination, the Veteran stated that he worked in production for seven years prior to working at a fire department and then worked for 20 years as a part-time school bus and taxi driver.  

In a May 2012 VA audiological examination, the Veteran reported decreased hearing since his last VA examination that caused difficulty hearing, especially with background noise, and tinnitus that had increased in volume.  The VA examiner opined that "with amplification and reasonable accommodations . . . hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Employment would be more than feasible in a loosely supervised situation."

In a July 2012 VA examination, the examiner found evidence of cold sensitivity and osteoarthritis in both feet and determined the residuals did not impact the Veteran's ability to work.  The July 2012 VA examiner noted that there were no trophic changes, no nail deformity, no hammer toes, no cyanosis, normal muscle strength, and normal range of motion of the ankles.  

In a December 2012 VA audiological examination report, the examiner stated that bilateral sensorineural hearing loss and tinnitus impacted the Veteran's ordinary conditions of daily life, including the ability to work.  The VA examiner noted that the Veteran's bilateral hearing loss caused, "difficulty hearing conversations in noisy places or places with a lot of people," and constant, bilateral tinnitus increased in volume such that the Veteran, "sometimes hears a telephone ringing and when he checks the phone it is not ringing."  

In a March 2013 VA cold injury addendum opinion, the VA examiner reported reviewing the claims file and finding that the Veteran's cold injury residuals would not prevent physical or sedentary employment because the Veteran's May 2012 foot exam was "essentially normal."  The VA examiner noted that the Veteran's, "primary limiting factor on employment is his advanced age with general decline in conditioning and functional ability due to the natural aging process."

The Veteran's private physician, Dr. C.N., submitted an April 2013 statement finding the Veteran's hearing loss, tinnitus, and cold injuries, including osteoarthritis and cold intolerance, prevented the Veteran from obtaining gainful employment.
  
Based on the foregoing, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  

The Veteran's private physician, Dr. C.N., opined that the Veteran cannot obtain substantially gainful employment solely due to tinnitus, bilateral hearing loss, and cold injury with osteoarthritis and cold intolerance.  Dr. C.N.'s opinion is supported by the December 2012 VA examiner's finding that the Veteran was unable to hear conversation when background noise is present and that his hearing loss and tinnitus impacted daily living, including the ability to work.  

The Board acknowledges that the May 2012 VA audiological opinion and March 2013 VA cold injury addendum opinion do not support the Veteran's claim.  However, neither opinion reflects consideration of the collective effects of the Veteran's disabilities on his ability to work.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.  Accordingly, a TDIU is warranted.

ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


